                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

  ELIZABETH FINLEY, Individually and                                                 PLAINTIFF
  on behalf of the Estate and Wrongful
  Death Beneficiaries of Thomas Finley, Jr.,
  Deceased


  V.                                                                NO. 3:18-CV-78-DMB-JMV

  DAVID DYER, et al.                                                             DEFENDANTS


                                   AMENDED ORDER [163]

       Before the Court is the unopposed motion of Carl K. Wyatt and Todd Murrah for leave to

withdraw as counsel for Defendant David Dyer. For good cause shown, the motion is GRANTED

on the condition that Mr. Wyatt and Mr. Murrah serve Mr. Dyer with a copy of this order and

file a certificate of service of the same within two (2) business days of this date. Upon

complying with this order, Mr. Wyatt and Mr. Murrah shall have no further responsibility with

regard to representing Defendant David Dyer in this action.

        SO ORDERED this 6th day of May, 2019.


                                                     /s/ Jane M. Virden
                                                     U. S. MAGISTRATE JUDGE
